DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the remarks, filed on 12/25/2020, with respect to claims 1-4, 6-8, 10-21 and 23-26 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-8, 10-21 and 23-26 (renumbered as claims 1-23) are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:
“the second data sequence further comprises a second state sequence configured to represent that the preset number of dummy bits is invalid, and the preset number of dummy bits is configured to be transmitted between the first state sequence and the second state sequence.”

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 14 that includes:
“the second data sequence further comprises a second state sequence configured to represent that the preset number of dummy bits is invalid, wherein the preset number of dummy bits is configured to be transmitted between the first state sequence and the second state sequence.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697